Case 2:13-cr-20653-MFL-MAR ECF No. 54 filed 05/20/20       PageID.800   Page 1 of 18




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

            Plaintiff,                             Case No. 13-cr-20653-1
                                                   Hon. Matthew F. Leitman
v.

JOSHUA ELISHA-DUWANE WHITE,

          Defendant.
________________________________________________________________/

               ORDER GRANTING DEFENDANT’S MOTION
              FOR COMPASSIONATE RELEASE (ECF No. 39)

      On April 23, 2014, Defendant Joshua Elisha-Duwane White pleaded guilty to

two offenses: being a felon in possession of a firearm and possessing cocaine base

with intent to distribute. On August 14, 2014, White was sentenced to 120 months

imprisonment. Based on the good time credits that White has earned and is expected

to earn, his anticipated release date is March 18, 2022. Thus, White has already

served more than 80% of his expected custodial sentence.

      White now moves for compassionate release. (See Mot. for Compassionate

Release, ECF No. 39.)      White argues that he has two medical conditions –

hypertension and obesity – that, in combination with one another, make him

especially suspectible to a severe outcome (including death) if he contracts COVID-

19. Further, White is currently incarcerated in a facility, FCI Milan, that has



                                        1
Case 2:13-cr-20653-MFL-MAR ECF No. 54 filed 05/20/20       PageID.801    Page 2 of 18




experienced a serious outbreak in confirmed cases of COVID-19, including the

coronavirus-related deaths of at least three prisoners. (See COVID-19 Cases, Fed.

Bureau of Prisons, https://www.bop.gov/coronavirus (listing, as of May 19, 2020, 9

active cases of COVID-19 among FCI Milan prisoners, 11 active cases among staff,

and 3 confirmed coronavirus-related prisoner deaths).)

      For the reasons explained below, the Court GRANTS White’s Motion for

Compassionate Release (ECF No. 39).

                                         I

                                         A

      On April 23, 2014, Defendant Joshua Elisha-Duwane White pleaded guilty to

two offenses: being a felon in possession of a firearm and possessing cocaine base

with intent to distribute. (See Rule 11 Plea Agreement, ECF No. 23, PageID.61–63.)

White’s sentencing guidelines range called for a custodial sentence of 151–188

months imprisonment. (See id., PageID.64.)         White’s guidelines range was

calculated in part by factoring in his criminal history, which included convictions

for breaking and entering, delivery/manufacture of a controlled substance, disorderly

conduct, trespass, third degree fleeing of a police officer, uttering and publishing,

and carrying a concealed weapon. (See id., PageID.74.)            The Government

recommended a sentence of 168 months, the mid-point of White’s guidelines range.

(See Gov’t Sentencing Memorandum, ECF No. 27, PageID.99.) On August 14,



                                         2
Case 2:13-cr-20653-MFL-MAR ECF No. 54 filed 05/20/20         PageID.802    Page 3 of 18




2014, United States District Judge Marianne O. Battani granted White a downward

departure from his guidelines range and sentenced him to 120 months imprisonment.

(See Judgdment, ECF No. 28, PageID.101–102.)

      Based on the good time credits that White has earned and the credits he is

expected to earn, White’s anticipated release date is March 18, 2022. (See Mot. for

Compassionate Release, ECF No. 39, PageID.144.) Thus, White has already served

more than 80% of his expected custodial sentence.

                                          B

      White’s health has deteriorated since he reported to prison. He has gained

over 60 pounds, including 24 pounds that he gained between March 7 and May 4,

2020. (See Gov’t Resp. to Def.’s Third Supp. Br., ECF No. 53, PageID.794; White

Health Records, ECF No. 49, PageID.625, 657.) He is currently 5’8” tall and weighs

254 pounds. (See White Health Records, ECF No. 49, PageID.625.) White’s body

mass index (“BMI”) is 38.6. (See Gov’t Resp. to Def.’s Third Supp. Br., ECF No.

53, PageID.794.) White qualifies as obese by medical standards due to his BMI –

in fact, he is at the top of the “obese” range and nearly qualifies as “severely obese”

(which requires a BMI of 40 or higher). (See Aff. of Epidemiologist Katie Lin

Brasher-Beaudry ¶ 6, ECF No. 51-1, PageID.688; see also Adult Body Mass Index

(BMI), CDC, https://www.cdc.gov/obesity/adult/defining.html.)




                                          3
Case 2:13-cr-20653-MFL-MAR ECF No. 54 filed 05/20/20      PageID.803    Page 4 of 18




        White’s blood pressure has also increased while he has been incarcerated.

Doctors first appear to have taken notice of White’s elevated blood pressure on

March 27, 2020, when his blood pressure in his right arm was measured at 151/98.

(See White Health Records, ECF No. 49, PageID.587.) On May 4, 2020, White’s

blood pressure was measured at 139/85 in his left arm and 153/95 in his right arm.

(See id., PageID.625.) That same day, doctors diagnosed White with hypertension

and prescribed him Amlodipine for his high blood pressure. (See id., PageID.626–

627.)

                                         C

        While incarcerated, White has undertaken a number of steps to improve

himself. He has “successfully completed courses such as introduction to Spanish,

career resource center, avoid the money trap, social security, release requirements,

healthcare issues, introduction to sports management, process of change, and green

maintenance.” (Mot. for Compassionate Release, ECF No. 39, PageID.159.) He has

also completed a 60-hour drug program and participated in courses “such as the life

connection program, aids awareness, anger management, inside out dad, and

parenting 1 and 2.” (See id.) And the Government has not indicated that White has

presented any disciplinary problem while incarcerated.

        According to White, several of his family members have offered to help him

find work and provide him transportation to and from a job once he obtains one. (See



                                         4
Case 2:13-cr-20653-MFL-MAR ECF No. 54 filed 05/20/20        PageID.804   Page 5 of 18




id.) Should he be released, White plans to reside at his sister’s home, where she

lives with her boyfriend and their child. (See id., PageID.160.) White also says that

he enjoys “the support of numerous family members who are eager to help him

reenter society.” (See id.)

                                          D

        In April, 2020, White’s attorney sent a petition to the warden of FCI Milan

requesting his release. (See Def.’s Third Supp. Br., ECF No. 51, PageID.672.) The

prison received the petition on April 23, 2020. (See id.; Tracking Information, ECF

No. 51-1, PageID.681–682.) Thus, it has been approximately 27 days since the

warden received White’s petition.

        Second, on April 29, 2020, White – again, through counsel – filed the instant

Motion for Compassionate Release (ECF No. 39).            The Government opposes

White’s motion. The Court held an off-the-record telephonic status conference on

White’s motion on May 1, 2020, and an on-the-record video hearing on May 11,

2020.

                                          II

        Before turning to the merits of White’s claim for compassionate release, the

Court first addresses the Government’s procedural argument that the Court is barred

from reviewing White’s motion because he did not exhaust the Bureau of Prisons’

(the “BOP’s”) administrative remedies as required by 18 U.S.C. § 3582(c)(1)(A).



                                          5
Case 2:13-cr-20653-MFL-MAR ECF No. 54 filed 05/20/20        PageID.805    Page 6 of 18




(See Resp., ECF No. 47, PageID.425–429.) That statute provides that a defendant

may move for compassionate release if either (1) “the defendant has fully exhausted

all administrative rights to appeal a failure of the [BOP] to bring a motion on the

defendant’s behalf,” or (2) “30 days [have elapsed] from the receipt of such a request

by the warden of the defendant’s facility.” § 3582(c)(1)(A). According to the

Government, White failed to exhaust his administrative remedies because he “did

not file his motion after completing the administrative process [for compassionate

release] within the Bureau of Prisons.” (Resp., ECF No. 47, PageID.429.) The

Government contends that this exhaustion requirement is “mandatory” and “cannot

be excused, even in light of the Covid-19 pandemic.” (Id., PageID.426–428;

quotation omitted.)

      The Court respectfully disagrees. Rather, for the reasons explained at length

by United States District Judge Jed Rakoff, excusing strict exhaustion under

§ 3582(c)(1)(A) during the COVID-19 pandemic is consistent with the

congressional intent underlying the exhaustion requirement. See United States v.

Haney, --- F. Supp. 3d ---, 2020 WL 1821988, at *3–4 (S.D.N.Y. Apr. 13, 2020)

(explaining in detail how “Congressional intent not only permits judicial waiver of

the 30-day exhaustion period, but also, in the current extreme circumstances,

actually favors such waiver, allowing courts to deal with the [COVID-19]




                                          6
Case 2:13-cr-20653-MFL-MAR ECF No. 54 filed 05/20/20       PageID.806        Page 7 of 18




emergency before it is potentially too late”).1 The Haney approach has recently been

explained by another Judge in this district:

                   [T]he court in United States v. Haney, No. 19-CR-541,
           2020 WL 1821988 (S.D.N.Y. Apr. 13, 2020) (Rakoff, J.),
           found some flexibility in the exhaustion requirement by
           examining the statutory text. The court first noted that
           exhaustion requirements generally “serve[] the twin
           purposes of protecting administrative agency authority and
           promoting judicial efficiency.” Id. at *3 (quoting McCarthy
           v. Madigan, 503 U.S. 140, 145 (1992)). But because the
           statute allows a prisoner to seek judicial review after 30 days
           even without an administrative determination, the first
           purpose is diminished in favor of a congressional preference
           “ ‘for the defendant to have the right to a meaningful and
           prompt judicial determination of whether he should be
           released.’ ” Ibid. (quoting United States v. Russo, No. 16-cr-
           441, 2020 WL 1862294 (S.D.N.Y. Apr. 3, 2020)). Judge
           Rakoff reasoned “that Congress cannot have intended the 30-
           day waiting period of § 3582(c)(1)(A) to rigidly apply in the
           highly unusual situation in which the nation finds itself
           today.” Ibid. And he derived from the statutory text “that
           Congressional intent not only permits judicial waiver of the
           30-day exhaustion period, but also, in the current extreme
           circumstances, actually favors such waiver, allowing courts
           to deal with the emergency before it is potentially too late.”
           Id. at *4.



1
   Numerous district courts, including in this district, have reached this same
conclusion when reviewing compassionate release claims from prisoners who are at
risk of severe consequences from contracting COVID-19. See United States v. Atwi,
No. 18-20607, 2020 WL 1910152, at *3 (E.D. Mich. Apr. 20, 2020); United States
v. Pinkerton, No. 15-30045-3, 2020 WL 2083968, at *3–5 (C.D. Ill. Apr. 30, 2020);
United States v. Bess, No. 16-156, 2020 WL 1940809, at *7 (W.D.N.Y. Apr. 22,
2020); United States v. Sanchez, No. 18-00140, 2020 WL 1933815, at *4–5 (D.
Conn. Apr. 22, 2020); United States v. Guzman Soto, --- F. Supp. 3d ---, 2020 WL
1905323, at *4–5 (D. Mass. Apr. 17, 2020).

                                          7
Case 2:13-cr-20653-MFL-MAR ECF No. 54 filed 05/20/20        PageID.807      Page 8 of 18




                   That is a sensible reading of the statute, which has
            been adopted by another judge in this district. See United
            States v. Atwi, No. 18-20607, 2020 WL 1910152, at *3 (E.D.
            Mich. Apr. 20, 2020) (Michelson, J.). The BOP’s 30-day
            window to address a compassionate release petition
            represents but a few ticks on the administrative clock —
            evidence of Congress’s expectation of a quick turnaround
            before the courts get involved. “But 30 days when the statute
            was passed and 30 days in the world of COVID-19 are very
            different.” Ibid. “Congress likely did not contemplate that a
            once-in-a-lifetime pandemic would lead hundreds of federal
            prisoners to seek compassionate release all within a four-
            week window.” Ibid. The exhaustion requirement is
            waivable in appropriate circumstances.

United States v. Flenory, No. 05-80955, 2020 WL 2124618, at *5 (E.D. Mich. May

5, 2020) (Lawson, J.).2 Under the Haney approach, waiving strict adherence to the

exhaustion requirement is appropriate when, among other things, requiring

exhaustion would subject the prisoner to risk of “undue prejudice.” Id.

      Here, requiring strict exhaustion would subject White to undue prejudice.

Given White’s combination of underlying illnesses – hypertension and obesity – he

is at risk of suffering dire medical consequences if he contracts COVID-19. (See Aff.

of Epidemiologist Brasher-Beaudry ¶ 7, ECF No. 51-1, PageID.688 (“Having two


2
  Although Judge Lawson adopted Judge Rakoff’s reasoning in Haney that a district
court “has the authority to waive the exhaustion requirement,” he ultimately decided
“it is not appropriate to waive it in this instance” because the prisoner had “not made
a convincing case that he would suffer ‘undue prejudice’ by waiting” for the BOP to
act on his petition for compassionate release. Flenory, 2020 WL 2124618, at *5, 7.
In White’s case, however, he will suffer undue prejudice if the Court declines to
review his case based on exhaustion grounds because White’s serious medical
conditions place him at risk for severe illness or death if he contracts COVID-19.

                                          8
Case 2:13-cr-20653-MFL-MAR ECF No. 54 filed 05/20/20       PageID.808      Page 9 of 18




chronic conditions, such as obesity and hypertension, puts you at a higher risk for

severe illness from COVID-19 compared to only having one.”).) Thus, time is of

the essence in reviewing his claim for compassionate release. See United States v.

Park, No. 16-cr-473, 2020 WL 1970603, at *5 (S.D.N.Y. Apr. 24, 2020) (“Every

day – indeed, every minute – may count, particularly for someone like Ms. Park who

is at a high-risk from COVID-19 and currently lives in a facility with a documented

outbreak and limited means of protection.”); Haney, 2020 WL 1821988, at *4

(“[E]ach day a defendant must wait before presenting what could otherwise be a

meritorious petition threatens him with a greater risk of infection or worse.”)

Accordingly, under these circumstances, the Court may fairly review White’s claim

without requiring strict adherence to the exhaustion requirement of § 3582(c)(1)(A).

                                        III

      The Court now turns to the merits of White’s claim for compassionate release.

                                         A

      Section 3582(c)(1)(A) describes when a court may grant a prisoner

compassionate release as follows:

            [T]he court . . . may reduce the term of imprisonment (and
            may impose a term of probation or supervised release with
            or without conditions that does not exceed the unserved
            portion of the original term of imprisonment), after
            considering the factors set forth in section 3553(a) to the
            extent that they are applicable, if it finds that
            . . . extraordinary and compelling reasons warrant such a
            reduction . . . and that such a reduction is consistent with

                                         9
Case 2:13-cr-20653-MFL-MAR ECF No. 54 filed 05/20/20        PageID.809       Page 10 of 18




             applicable policy statements issued by the Sentencing
             Commission.

 § 3582(c)(1)(A).

       The “applicable policy statements” mentioned in the statute are found in

 U.S.S.G. § 1B1.13. The comment to that section identifies the reasons for release

 that may rise to the level of “extraordinary and compelling”:

             1.      Extraordinary and Compelling Reasons.—
                     Provided the defendant meets the requirements of
                     subdivision (2), extraordinary and compelling
                     reasons exist under any of the circumstances set
                     forth below:

                    (A)     Medical Condition of the Defendant.—

                          (i)      The defendant is suffering from a
                                   terminal illness (i.e., a serious and
                                   advanced illness with an end of life
                                   trajectory). A specific prognosis of
                                   life expectancy (i.e., a probability of
                                   death within a specific time period) is
                                   not required. Examples include
                                   metastatic     solid-tumor     cancer,
                                   amyotrophic lateral sclerosis (ALS),
                                   end-stage organ disease, and
                                   advanced dementia.

                          (ii)     The defendant is—


                                 (I)       suffering from a serious
                                           physical     or  medical
                                           condition,




                                          10
Case 2:13-cr-20653-MFL-MAR ECF No. 54 filed 05/20/20      PageID.810       Page 11 of 18




                               (II)     suffering from a serious
                                        functional   or cognitive
                                        impairment, or

                               (III)    experiencing deteriorating
                                        physical or mental health
                                        because of the aging process,

                               that substantially diminishes the ability
                               of the defendant to provide self-care
                               within the environment of a
                               correctional facility and from which he
                               or she is not expected to recover.

                  (B)     Age of the Defendant.—The defendant (i) is
                          at least 65 years old; (ii) is experiencing a
                          serious deterioration in physical or mental
                          health because of the aging process; and
                          (iii) has served at least 10 years or 75
                          percent of his or her term of imprisonment,
                          whichever is less.

                  (C)     Family Circumstances.

                        (i)     The death or incapacitation of the
                                caregiver of the defendant’s minor
                                child or minor children.

                        (ii)    The incapacitation of the defendant’s
                                spouse or registered partner when the
                                defendant would be the only available
                                caregiver for the spouse or registered
                                partner.

                  (D)     Other Reasons.—As determined by the
                          Director of the Bureau of Prisons, there
                          exists in the defendant’s case an
                          extraordinary and compelling reason other
                          than, or in combination with, the reasons
                          described in subdivisions (A) through (C).

                                       11
Case 2:13-cr-20653-MFL-MAR ECF No. 54 filed 05/20/20       PageID.811    Page 12 of 18




       One district court has offered the following helpful explanation concerning

 how to apply the amended compassionate release statute in conjunction with the

 Sentencing Commission’s guidance:

            [P]ursuant to the statutory directive in 18 U.S.C.
            § 3582(c)(1)(A) and in conjunction with the Sentencing
            Commission guidance provided in U.S.S.G. § 1B1.13, the
            Court must consider three issues in evaluating [a federal
            prisoner’s] Compassionate Release application: (i) whether
            extraordinary and compelling reasons warrant a sentence
            reduction consistent with the Sentencing Commission’s
            policy statement, (ii) whether [the prisoner] is “a danger to
            the safety of any other person or to the community,” and (iii)
            whether the section 3553(a) factors “to the extent they are
            applicable,” weigh in favor of a sentence reduction. United
            States v. Bellamy, 2019 WL 3340699, at *2 (D. Minn. July
            25, 2019); [United States v.] York, 2019 3241166, at *5 [E.D.
            Tenn. July 18, 2019]; United States v. Beck, 2019 WL
            2716505, at *7 (D.N.C. June 28, 2019); United States v.
            Johns, 2019 WL 2646663, at *3-4 (D. Ariz. June 27,
            2019); [United States v.] McGraw, 2019 WL 2059488, at *3
            [S.D. Ind. May 9, 2019].

 United States v. Wong Chi Fai, No. 93-cr-1340, 2019 WL 3428504, at *2 (E.D.N.Y.

 July 30, 2019).

                                          B

       White has demonstrated to the Court that his combination of worsening health

 conditions is a “serious medical condition” that warrants compassionate release. In

 particular, White submitted an affidavit from Katie Lin Brasher-Beaudry, M.P.H.,

 an epidemiologist who has reviewed White’s health records and several leading



                                         12
Case 2:13-cr-20653-MFL-MAR ECF No. 54 filed 05/20/20       PageID.812     Page 13 of 18




 studies on COVID-19. (See Brasher-Beaudry Aff. ¶¶ 1–7, ECF No. 51-1,

 PageID.686–688.) According to Brasher-Beaudry, the combination of White’s

 obesity and hypertension substantially increases his risk of dire medical

 consequences if he contracts COVID-19:

             Having two chronic conditions, such as obesity and
             hypertension, puts you at a higher risk for severe illness
             from COVID-19 compared to only having one. Any time
             you start layering underlying health conditions, risk for
             illness and complications increases, no matter what age
             you are. The immune system of someone who suffers
             from obesity and hypertension is going to face an uphill
             battle when fighting off any virus, let alone a novel
             coronavirus.

 (Id. ¶ 7, PageID.688; see also Perez-Perez v. Adduci, No. 20-10833, 2020 WL

 2305276, at *5–6 (E.D. Mich. May 9, 2020) (noting that a prisoner who suffered

 from hypertension faced a heightened risk of severe medical consequences and/or

 death if the prisoner contracted COVID-19); Kristen Holmes & Kevin Bohn, Azar

 Lays Part of Blame for COVID-19 Death Toll on State of Americans’ Health, CNN

 (May 17, 2020), https://www.cnn.com/2020/05/17/politics/us-health-conditions-

 coronavirus-alex-azar-cnntv/index.html (quoting Health and Human Services

 Secretary Alex Azar) (“[I]f we have hypertension, if we have diabetes, we present

 with greater risk of severe complications from corona – from this coronavirus.”).)

       Moreover, White “is unable to provide self-care within the environment of”

 FCI Milan because he “is unable to practice effective social distancing and hygiene



                                         13
Case 2:13-cr-20653-MFL-MAR ECF No. 54 filed 05/20/20          PageID.813    Page 14 of 18




 to minimize [his] risk of exposure.” United States v. Colvin, No. 19-179, 2020 WL

 1613943, at *4 (D. Conn. Apr. 2, 2020). White’s inability to provide self-care in

 FCI Milan is especially important because the facility has had a serious outbreak of

 COVID-19 – there are currently 9 active cases of COVID-19 among prisoners, 11

 active cases among staff, and three prisoners have already passed away due to

 COVID-19. Although the infection rate at Milan appears to be decreasing (see

 Resp., ECF No. 47, PageID.412), the continued presence of the virus at the facility

 suggests it presents an ongoing risk, especially to vulnerable prisoners such as

 White.

       Under these circumstances, the combination of White’s physical impairments

 and his inability to provide self-care constitutes a serious medical condition, and that

 condition is an “extraordinary and compelling reason” for his release. See Colvin,

 2020 WL 1613943, at *3–4 (finding that a prisoner had a serious medical condition

 warranting compassionate release where the prisoner suffered similar illnesses as

 White, including high blood pressure, and could not provide self-care during the

 COVID-19 pandemic); see also United States v. Zukerman, No. 16-cr-194, 2020 WL

 1659880, at *5 (S.D.N.Y. Apr. 3, 2020) (same); United States v. Rodriguez, --- F.

 Supp. 3d ---, 2020 WL 1627331, at *7–11 (E.D. Pa. Apr. 1, 2020) (same).




                                           14
Case 2:13-cr-20653-MFL-MAR ECF No. 54 filed 05/20/20       PageID.814    Page 15 of 18




                                          C

       The Court also finds that releasing White would be consistent with the factors

 listed in 18 U.S.C. § 3553(a).

       The nature and circumstances of White’s offense are undoubtedly serious, and

 that one factor could conceivably weigh against granting compassionate release. See

 § 3553(a)(1). But the Court finds that releasing White to home confinement at this

 point and under these circumstances would be consistent with the other § 3553(a)

 factors, and the Court concludes that those factors outweigh the seriousness-of-

 offense factor.

       White’s most relevant personal characteristic is his vulnerability to COVID-

 19 due to his hypertension and obesity. Further, while White has a not-insignificant

 criminal history, he has worked hard to better himself while incarcerated and to

 prepare to meaningfully contribute to society upon his release. These characteristics

 weigh in favor of release. See id.

       Likewise, the goal of imposing sufficient punishment would be satisfied by

 releasing White to home confinement now. See § 3553(a)(2)(A). He has served over

 80% of his custodial sentence and has been incarcerated since 2014. That has been

 a meaningful punishment for his crimes. Moreover, White will suffer additional

 restrictions on his liberty through home confinement. White’s time served and the




                                          15
Case 2:13-cr-20653-MFL-MAR ECF No. 54 filed 05/20/20      PageID.815      Page 16 of 18




 continued restrictions on his freedom of movement, together, satisfy the goal of

 imposing sufficient punishment.

       In addition, the goal of general deterrence will not be undermined because

 White has already served a substantial prison term for his offenses. See

 § 3553(a)(2)(B). And releasing White under these unusual circumstances – his

 vulnerability to the COVID-19 pandemic – also will not undermine the goal of

 general deterrence.

       Next, releasing White to home confinement will not subject the public to a

 serious risk. See § 3553(a)(2)(C). As described above, White appears to have

 improved himself and moved beyond his criminal past, and he does not appear to

 have presented any disciplinary or safety problems while incarcerated.

       Furthermore, the most effective way to deliver medical care to White is

 outside of FCI Milan where he can receive needed care and monitoring without

 facing an immediate threat of COVID-19. See § 3553(a)(2)(D).

       Finally, White’s release will not produce an unwarranted sentencing disparity

 because it accounts for his unique medical circumstances. See § 3553(a)(6).

                                         IV

       Accordingly, for the reasons explained above, IT IS HEREBY ORDERED

 that White’s Motion for Compassionate Release (ECF No. 39) is GRANTED.




                                         16
Case 2:13-cr-20653-MFL-MAR ECF No. 54 filed 05/20/20       PageID.816    Page 17 of 18




       The custodial portion of White’s sentence is reduced to time served plus 14

 days (to allow for quarantine prior to release from FCI Milan). Following the

 completion of his custodial sentence, White shall begin serving the 36 months of

 supervised release that Judge Battani imposed in White’s Judgment. (See Judgment,

 ECF No. 28, PageID.103.) The Court adds as a condition of that supervised release

 that for eight months White shall be subject to home confinement and shall not leave

 his residence other than for medical appointments and appointments with counsel.

 The Court will not order White to wear a GPS tether at this time due to the COVID-

 19 pandemic (and the Court’s reluctance to subject the Court’s probation officers to

 any risks associated with applying White’s tether), but the Court will hold a

 telephonic status conference with counsel in sixty days to discuss whether to require

 White to wear a tether at that time. In all other respects, White’s original sentence

 remains unchanged.

        IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE


 Dated: May 20, 2020




                                          17
Case 2:13-cr-20653-MFL-MAR ECF No. 54 filed 05/20/20     PageID.817   Page 18 of 18




        I hereby certify that a copy of the foregoing document was served upon the
 parties and/or counsel of record on May 20, 2020, by electronic means and/or
 ordinary mail.

                                             s/Holly A. Monda
                                             Case Manager
                                             (810) 341-9761




                                        18
